DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 44-48 and 50-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 44-48, original specification and/or claims do not provide proper support for the added limitation “said segmenting module segmenting each first L3DTU into a plurality of second L3DTUs and adding at least one extra encoded L3DTUs when  the loss performance of the network path is below a pre-determined threshold.”
	Similar arguments apply to claims 50-54.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
7.	Claims 44, 45, 47, 48, 50, 51, 53 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cummings et al. (US 2003/0002499 A1, hereinafter “Cummings”) in view of Izzat et al. (US 2008/0134005 A1, hereinafter “Izzat”).
 	Regarding claims 44 and 50, Cummings teaches a system for improving quality of data transmission in a network path between a first and a second device (figs. 1, 4 and 5. ¶ [0086],) comprising: said first device sending first layer 3 data transmission unit (L3DTU) to a segmenting module coupled to said first device (Figs. 1, 4, ¶ [0062], the CMTS 104 serves as an interface between the HFC network 106 and a packet-switched network 112, transferring IP packets received from the cable modems 108a-108n to the packet-switched network 112 and transferring IP packets received from the packet-switched network 112 to the cable modems 108a-108n when appropriate. ¶ [0065], the cable modems 108a-108n convert IP data packets received from the attached user device into upstream burst signals suitable for transfer over the HFC network 106. ¶ [0088], For longer packets, this step may comprise fragmenting a single packet into k parts, and identifying each part as one of k information segments); said segmenting module segmenting each first L3DTU into a plurality of second L3DTUs and adding at least one extra encoded L3DTUs (Fig. 4, ¶ [0088], ¶ [0089], an outer block code is applied to the k information segments to generate parity segments. ¶ [0090], If there are m bits in each of the original k segments, then there will be m parity check rows processed, and the newly created n-k parity segments will each have m bits, ¶ [0109], four information segments that result from the division of a single packet); said segmenting module transmitting over said network said second L3DTUs and said extra encoded L3DTUs to a reassembly module coupled to said second device (Figs. 1, 4 and 5, ¶ [0093], each of the k information segments and n-k parity check segments is adapted for transmission over the physical (PHY) layer of a cable modem system.); and said reassembly module reassembling first L3DTUs from said at least two second L3DTUs and said at least one extra encoded L3DTUs received from said network before sending to said second device (Figs. 1, 5, ¶ [0062], ¶ [0095], the CMTS 104 receives the upstream bursts transmitted from the cable modem 108a, ¶ [0097]- ¶ [0099], ¶ [0100], if each of the k information segments represent fragmented portions of a long packet, then the k segments will be concatenated together to reconstitute the long packet).
 	Cummings does not explicitly teach said segmenting module segmenting each first L3DTU into a plurality of second L3DTUs and adding at least one extra encoded L3DTUs when the segmenting module determines that the performance of the network path is below a pre-determined threshold.
	Izzat teaches adding at least one extra encoded transmission unit/packet when the encoding module determines that the performance of the network is below a pre-determined threshold (¶ [0005], ¶ [0014], the adaptive FEC device decides how many redundant packets to send. If the network condition is poor, a larger number of redundant packets are sent than in the case when the network condition is satisfactory. ¶ [0028], a "satisfactory" feedback message reduces the redundant packets to send by 1 to 0; otherwise, the number of redundant packets is increased by 1 up to n-k packets. Fig. 4, ¶ [0035], The decision block 420 measures and determines whether the network condition is above or below a pre-determined threshold).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to segment each first L3DTU into a plurality of second L3DTUs and add at least one extra encoded L3DTUs when the segmenting module determines that the performance of the network path is below a pre-determined threshold in the system of Cummings to further improve system efficiency and reliability (¶ [0014] of Izzat). 
 	Regarding claims 45 and 51, Cummings in view of Izzat teaches the system of claim 44 wherein said extra encoded L3DTUs are redundant L3DTUs from said second L3DTUs (Cummings: Fig. 6, ¶ [0089]-¶ [0090], ¶ [0102]).
 	Regarding claims 47 and 53, Cummings in view of Izzat teaches the system of claim 45 wherein said extra encoded L3DTUs are XOR from said second L3DTUs (Cummings: ¶ [0109]).
 	Regarding claims 48 and 54, Cummings teaches the system of claim 44.
Cummings does not explicitly teach wherein the performance of the network path is measured in packet loss 
Izzat teaches performance of the network path can be measured in packet loss, (¶ [0007], feedback message may indicate the condition or status of the network,  ¶ [0024], If network conditions are satisfactory, there is no need to send a large number of redundant packets. In contrast, when the packet drop rate is high (above a predetermined threshold), then more redundant packets are transmitted. ¶ [0032], receiving information on the dropped packets through feedback, claim 1) 

8.	Claims 46 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cummings in view of Izzat as applied to claim 45 above, and further in view of Gibson et al. (US 6,445,717, hereinafter “Gibson”).
	Regarding claims 46 and 52, Cummings teaches the system of claim 45.
Cummings does not explicitly teach wherein said extra encoded L3DTUs are duplicates from said second L3DTUs.
Cummings wherein said extra encoded packets/segments are duplicates from the original/second packets/segments (Col. 2, lines 57-60, the parity packets may be generated by an XOR operation performed on the information packets. Duplicate packets could be sent and used to replace lost packets, thereby satisfying the objective of avoiding retransmission).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to generate extra encoded L3DTUs by duplicating the second L3DTUs in the system of Cummings. The motivation for doing this is a matter of design choice.
Response to Arguments
9.	Applicant’s arguments with respect to claims 44-48 and 50-54 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDISH K RANDHAWA/ 	Primary Examiner, Art Unit 2477